
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.9


EMPLOYMENT AGREEMENT

        Agreement, made as of this 20th day of June, 2003, between Crown Media
Holdings, Inc., a Delaware corporation, with offices at 12700 Ventura Boulevard,
Los Angeles, California 91604 or its permitted assigns ("Employer") and Chris
Moseley ("Employee").

WITNESSETH:

        WHEREAS, Employer desires to continue to employ Employee as provided
herein and Employee desires to be employed by Employer upon the terms and
conditions set forth:

        NOW, THEREFORE, in consideration of the covenants herein contained, the
parties hereto agree as follows:

        1.    Employment and Duties.    

        (a)   Effective July 16, 2003 (the "Effective Date"), Employer hereby
extends Employee's employment and Employee hereby agrees to continue to serve as
Executive Vice President—Worldwide Marketing and Brand Strategy of Employer.
Additionally, Employee agrees to serve in such other capacities as shall be
designated from time to time by Employer, which are consistent with her position
and responsibilities. Employee shall report to the President and Chief Executive
Officer of Employer. Employee shall use her best efforts to promote the
interests of Employer and shall devote her full business time, energy and skill
exclusively to the business and affairs of Employer during the "Term" (as "Term"
is defined in Paragraph 2 below).

        (b)   Employee's specific duties and authority will be as follows:

          (i)  Employee's primary duties shall be to oversee the development and
implementation of the overall brand and marketing strategy for all networks
owned and operated by the Employer worldwide, including the Hallmark Channel
(collectively, the "Networks"). In this capacity, the senior marketing personnel
at the domestic Networks will report directly and in a solid line manner to the
Employee. Employee will also be kept informed about Network marketing activities
outside the United States and senior marketing personnel in the regional offices
will consult with Employee on a regular basis.

         (ii)  Employee shall be responsible for worldwide brand management,
building the Hallmark Channel brand globally and enhancing the company's brand
assimilation, structure and philosophy and shall be the primary liaison with
Hallmark Cards Inc. for the Hallmark Channel licensee brand strategy.

        2.    Term of Employment.    The term of Employee's employment ("Term")
with Employer shall commence on the Effective Date and shall end on July 15,
2006 unless terminated earlier as is provided in Paragraph 8 of this Agreement
or extended by mutual agreement of the parties. Employer shall inform Employee
in writing at least six (6) months prior to the end of the Term if Employer
wishes to extend the Term and if so upon what terms. If Employee wishes to
extend the Term the parties shall negotiate such extension in good faith, such
negotiations to be completed at least three (3) months prior to the end of the
Term.

        3.    Compensation.    

        (a)    Salary.    As compensation for Employee's services hereunder,
Employer shall pay to Employee a salary at the rate of $660,000 per year during
the first year of the Term, $693,000 per year during the second year of the Term
and $727,650 per year during the third year of the Term. Such salary shall be
paid biweekly, in arrears.

1

--------------------------------------------------------------------------------

        (b)    Yearly Bonuses.    At the end of each calendar year during the
Term and upon completion of the Term, Employee will be paid such bonus as
Employer in its discretion determines, provided that Employer shall pay Employee
an annual bonus of no less than 15%, of Employee's then annual salary rate for
such year (pro rated for partial years). The minimum bonus for calendar year
2003 will consist of 20% of the salary paid Employee for the period January 1,
2003 through July 15, 2003 and 15% of the salary paid Employee for the period
July 16, 2003 through December 31, 2003. A maximum bonus of 50% may be paid, in
Employer's discretion, for superior performance by Employee and the operations
for which she is responsible. Bonus payments shall be made no later than the
date, after end of each calendar year and end of the Term, on which bonuses are
paid to other senior executives of Employer. Employer may, in its sole and
absolute discretion, pay Executive additional bonuses.

        (c)    Withholding.    All payments of salary shall be made in
appropriate installments to conform with the regular payroll dates for salaried
personnel of Employer. Employer shall be entitled to deduct from each payment of
compensation (including salary and bonus) to Employee such items as are required
under applicable law.

        (d)    Expenses.    During the Term, Employer shall pay or reimburse
Employee on an accountable basis for all reasonable and necessary out-of-pocket
expenses for entertainment, travel (including first class commercial air travel,
or if first class air travel is not available, on a best available commercial
basis), meals, hotel accommodations and other expenditures incurred by Employee
in connection with Employee's services to Employer in accordance with Employer's
expense account policies for its senior executive personnel or with the approval
of the Chief Executive Officer of Employer.

        Fringe Benefits.    During the Term, Employee shall be entitled to
receive the following fringe benefits: (i) group medical, dental, life and
disability insurance as per Employer policy from time to time for comparable
executives of Employer, (ii) an allowance of $950.00 per month for an automobile
and (iii) any other fringe benefits on terms that are or may become available
generally to comparable executives of Employer, including five weeks paid
vacation. Employee's level of participation in any Employee plan will be subject
to Employer's discretion, but at least at a level consistent with other
comparable executives of Employer.

        4.    Place of Employment; Personal Assistant.    During the Term,
Employee shall be required to perform Employee's duties at the offices of
Employer in the Los Angeles area (or such other location as may be mutually
agreeable to Employer and Employee), and Employee shall undertake all reasonable
travel required by Employer in connection with the performance of Employee's
duties hereunder. Employee will be provided with the services of an
administrative assistant

        5.    Confidentiality, Intellectual Property; Name and Likeness.    

        (a)   Employee agrees that Employee will not during the Term or
thereafter divulge to anyone (other than Employer (and its executives,
representatives and employees who need to know such information) or any persons
designated by Employer) any knowledge or information of any type whatsoever
designated or treated as confidential by Employer relating to the business of
Employer or any of its subsidiaries or affiliates, including, without
limitation, all types of trade secrets, business strategies, marketing and
distribution plans as well as concrete proposals, plans, scripts, treatments and
formats described in subparagraph (b) below. Employee further agrees that
Employee will not disclose, publish or make use of any such knowledge or
information of a confidential nature (other than in the performance of
Employee's duties hereunder) without the prior written consent of Employer. This
provision does not apply to information which becomes available publicly without
the fault of Employee or information which Employee discloses in confidence to
her own privileged representatives or is required to disclose in legal
proceedings,

2

--------------------------------------------------------------------------------

provided Employee gives advance notice to the Chief Executive Officer of
Employer and an opportunity to Employer to resist such disclosure in legal
proceedings.

        (b)   During the Term, Employee will disclose to Employer all concrete
proposals, plans, scripts, treatments, and formats invented or developed by
Employee during the Term which relate directly or indirectly to the business of
Employer or any of its subsidiaries or affiliates including, without limitation,
any proposals and plans which may be copyrightable, trademarkable, patentable or
otherwise exploitable. Employee agrees that all such proposals, plans, scripts,
treatments, and formats are and will be the property of Employer. Employee
further agrees, at Employer's request, to do whatever is necessary or desirable
to secure for the Employer the rights to said proposals, plans, scripts,
treatments, and formats, whether by copyright, trademark, patent or otherwise
and to assign, transfer and convey the rights thereto to Employer at Employer's
expense.

        (c)   Employer shall have the right in perpetuity to use Employee's name
reasonably in connection with credits for programming, properties and projects
for which Employee performs any services.

        6.    Employee's Representations.    Employee represents and warrants
that:

        (a)   Employee has the right to enter into this Agreement and is not
subject to any contract, commitment, agreement, arrangement or restriction of
any kind which would prevent Employee from performing Employee's duties and
obligations hereunder;

        (b)   To the best of Employee's knowledge. Employee is not subject to
any undisclosed medical condition which might have a material effect on
Employee's ability to perform satisfactorily Employee's services hereunder.

        7.    Non-Competition; No Raid.    

        (a)   During the Term, Employee shall not engage directly or indirectly,
whether as an employee, independent contractor, consultant, partner, shareholder
or otherwise, in a business or other endeavor which interferes with any of her
duties or obligations hereunder or which is directly competitive with the
business of the Employer or its subsidiaries, including but not limited to the
production, distribution or any other exploitation of audiovisual television
material (the "Other Business").

        (b)   Employee further agrees that during the Term and for a period of
one year thereafter, Employee will not employ, or knowingly attempt to employ or
assist anyone else to employ, any person who Employee knows or reasonably should
know is, at the date of termination of Employee's employment, working as an
officer, policymaker or in high-level creative development or distribution
(including without limitation executive employees) for or rendering
substantially full-time services as such to Employer or its affiliates.

        8.    Termination.    

        (a)   This Agreement may be terminated and the Term ended on five
(5) business days' written notice for any one of the following reasons (except
(i) in which case termination shall occur on the date of death):

          (i)  The death of Employee;

         (ii)  The physical or mental disability of Employee to such an extent
that Employee is unable to render services to Employer for a period exceeding an
aggregate of ninety (90) business days during any twelve month period of the
Term. For purposes of counting the aggregate of ninety (90) business days, days
properly designated by Employee as vacation days shall not be counted;

3

--------------------------------------------------------------------------------




        (iii)  For "cause," which for purposes of this Agreement shall be
defined as:

        (A)  the continuing use, after Employer's warnings, of drugs and/or
alcohol which interfere materially with Employee's performance of Employee's
services under this Agreement;

        (B)  Employee's conviction of any act which constitutes a felony under
federal, state or local laws or the law of any foreign country;

        (C)  Employee's persistent failure after written notice to perform, or
Employee's persistent refusal to perform after written notice, any of Employee's
duties and responsibilities pursuant to this Agreement; or

        (D)  Employee's dishonesty in non-trivial financial dealings with or on
behalf of Employer, its subsidiaries, affiliates and parent corporation or in
connection with performance of her duties hereunder.

        (b)   Employer shall also have the right to terminate Employee prior to
the expiration of the Term in addition to pursuant to Paragraph 8(a) above by
providing Employee with not less than ninety (90) days' advance notice in
writing. In the event of a termination pursuant to this Paragraph 8(b), the
Employer shall pay to the Employee in a lump sum (but subject to
Paragraph 3(c)), the remaining salary described in Paragraph 3 (a) above for the
balance of the Term (as though no termination had occurred), discounted at
"prime" rates to present value at the time of payment. In addition, in the event
of termination pursuant to this subparagraph (b) and upon presentation of
documentation of the expenses, Employer will reimburse Employee for her
expenses, up to an amount of $35,000, to move Employee, her family, her
household goods and personal effects from the Los Angeles area to another
location in the United States. Such move must take place within 6 month of the
effective date of termination to qualify for reimbursement. If Employer
terminates Employee under this Paragraph 8(b), Paragraph 7 shall not apply from
the date of termination. Employee shall have no obligation for "mitigation" of
or offset against the amounts payable under this Paragraph 8(b).

        (c)   In the event that Employer terminates this Agreement due to any of
the reasons set forth in Paragraphs 8(a)(i), 8(a)(ii) or 8(a)(iii)(A-D) above,
Employee shall be paid Employee's salary through the later of the expiration of
the five (5) business days period referred to in Paragraph 8(a) or the end of
the month in which the termination event occurs, after which Employer's
obligation to pay salary to Employee shall terminate. After making the payments
provided for in this sub-paragraph (c), Employer shall have no further
obligations to Employee pursuant to this Agreement.

        (d)   Upon termination of this Agreement, Employee shall promptly return
all of Employer's property to Employer.

        (e)   Upon termination of Employee's employment for any reason, Employee
shall tender Employee's resignation from the Board of Directors of any of
Employer's subsidiaries or affiliates on which Employee is serving, and Employer
shall accept such resignation forthwith.

        9.    Breach; Remedies.    Both parties recognize that the services to
be rendered under this Agreement by Employee are special, unique and
extraordinary in character, and that in the event of the breach by Employee of
the terms and conditions of this Agreement, Employer shall be entitled, inter
alia, if it so elects, to institute and prosecute proceedings in any court of
competent jurisdiction, either in law or in equity, to obtain damages for any
breach of this Agreement, and to seek to enforce the specific performance
thereof by Employee, and/or to seek to enjoin Employee from performing services
for any other person, firm or corporation. The parties further stipulate that
the law of California shall apply to any dispute of action regarding this
Agreement.

4

--------------------------------------------------------------------------------

        10.    Assignment.    This Agreement is a personal contract and, except
as specifically set forth herein, the rights, interests and obligations of
Employee herein may not be sold, transferred, assigned, pledged or hypothecated,
although he may assign or use as security payments due hereunder from Employer.
The rights and obligations of Employer hereunder shall bind in their entirety
the successors and assigns of Employer, although Employer shall remain fully
liable hereunder. As used in this Agreement, the term "successor" shall include
any person. firm, corporation or other business entity which at the time,
whether by merger, purchase or otherwise, acquires all or substantially all of
the assets or business of Employer.

        11.    Amendment; Captions.    This Agreement contains the entire
agreement between the parties. It may not be changed orally, but only by
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification or discharge is sought. Paragraph headings are for
convenience of reference only and shall not be considered a part of this
Agreement. If any clause in this Agreement is found to be unenforceable, illegal
or contrary to public policy, the parties agree that this Agreement shall remain
in full force and effect except for such clause.

        12.    Prior Agreements.    This Agreement supersedes and terminates all
prior agreements between the parties relating to the subject matter herein
addressed, and sets out the full agreement between the parties concerning its
subject matter, provided however that the employment agreement between the
parties dated July 5, 2000 shall remain in effect through the expiration of its
Term.

        13.    Notices.    Any notices or other communications required or
permitted hereunder shall be in writing and shall be deemed effective when
delivered in person or. if mailed, by registered or certified mail, return
receipt requested, in which case the notice shall be deemed effective on the
date of deposit in the mails, postage prepaid, addressed to Employee at the
address for Employee appearing in Employer's records, with a copy to Gavin
McElroy, Esq., Frankfurt, Kurnit, Klein & Selz, 488 Madison Avenue, 9th Floor,
New York, NY 10022. Notices to Employer shall be addressed to its Chief
Executive Officer at the address first written above, with a copy to the
Executive Vice President of Legal and Business Affairs, Crown Media
Holdings, Inc., 12700 Ventura Blvd, Studio City, CA 91604. Either party may
change the address to which notices are to be addressed by notice in writing
given to the other in accordance with the terms hereof.

        14.    Periods of Time.    Whenever in this Agreement there is a period
of time specified for the giving of notices or the taking of action, the period
shall be calculated excluding the day on which the giver sends notice and
excluding the day on which action to be taken is actually taken.

        15.    Counterparts.    This Agreement may be signed in any number of
counterparts, each of which shall be an original, and all of which, taken
together, shall constitute one instrument.

5

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Employer has by its appropriate officer signed this
Agreement and Employee has signed this Agreement as of the day and year first
above written.

    CROWN MEDIA HOLDINGS, INC.
 
 
By
 
/s/  DAVID J. EVANS      

--------------------------------------------------------------------------------

David J. Evans
 
 
Title
 
PRESIDENT CEO

--------------------------------------------------------------------------------


 
 
EMPLOYEE
 
 
/s/  CHRIS MOSELEY      

--------------------------------------------------------------------------------

Chris Moseley

6

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.9

